TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 10, 2016



                                     NO. 03-15-00421-CR


                              Stanley Bernard Abney, Appellant

                                                v.

                                 The State of Texas, Appellee




     APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgments requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgments as follows: the aggravated assault

judgment is modified to reflect that the “Statute for Offense” is “22.02(a)(2), (b)(2)(B) Penal

Code” and the Court modifies the evading arrest or detention judgment to reflect that the “Statute

for Offense” is “38.04(a), (b)(1) Penal Code.”       The judgments, as modified, are affirmed.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.